Opinion by
Lawrence, J.
The uncontradieted evidence established that the merchandise was entered and appraised at the invoice price of 55 cents per case; that prior to making such entry, petitioners consulted with the appraiser who approved such price as representing the true value of the merchandise; and that it was not until an appeal was taken by the collector and a reappraisement made by the court that the merchandise was finally appraised at 58 cents per case. From a careful examination of the record and a consideration of all the facts, the court was satisfied as to the good faith of the petitioners in the premises, and held that the entry of the merchandise at less than the value returned upon final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.